DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-40 are pending.  Applicant’s response was received on 10/18/22 in which the Applicant elected Group I, claims 1-26 and 30-40.  Thus, presently claims 1-40 are pending with claims 27-29 of Group II being withdrawn. 
Claim Objections
Claim 37 is objected to because of the following informalities:  the limitation “A casino system according to claim 34” is recommended to be amended to “The casino system according to claim 34” so that the claims are consistent as to which casino system the claim intends to reference.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 6, the limitation “as usable unusable under predetermined conditions” renders the claim unclear as the casino item cannot be usable and unusable but must be one or the other.  For purposes of examination, the claim has been interpreted as usable or unusable. 
Regarding claim 8, the limitation “meet the predetermined conditions” renders the claim unclear as there is no antecedent basis for the term “the predetermined conditions”.
Regarding claim 26, the limitation of “A casino item with an RFID tag storing identification information” (emphasis added) is same RFID tag or a different RFID tag as mentioned in claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-11, 13-17, 20-26, 30-32, and 34-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigeta (US 20180144166 A1), hereinafter Shigeta ‘166.
Regarding claim 1, Shigeta ‘166 discloses a casino system in a casino that uses a casino item with a radio-frequency identification (RFID) tag that stores identification information (see Shigeta ‘166, Fig. 1, 0098-0103, wherein the item is a card and/or substitute currency), the casino comprising:
a determination device configured to determine whether or not the identification information read from the RFID tag matches the identification information prepared by a manufacturer of the casino items  for the casino item delivered from the manufacturer of the casino items to the casino (see Shigeta ‘166, Fig. 1, 18-19, 0192-0194, 0226-0227, 0234-0235,  wherein the identification information employed is a manufacturer of the casino item for the casino item delivered from the manufacturer of the casino items to the casino);
a registration device that is installed in the casino and is configured to register, in a database, the casino item whose identification information are determined to match, as casino item that can be used in the casino (see Shigeta ‘166, Fig. 1, 10, 18-19, 0153-0155, 0227, 0235, 0257, wherein the inspection system comprises a database to register the items in advance for use in with the determining device and is inspected and registered with a case 100 at the manufacturing facility);
a verification device that is installed at a casino items handling location in the casino and is configured to read the identification information from the RFID tag of the casino and verify whether or not the casino item whose identification is read is registered in the database as a casino item that can be used by the registration device (see Shigeta ‘166, Fig. 1, 13, 18-19, 0071, 0162-0166, 0176, 0181, wherein the control device 14 verifies the RFID tag and the inspection system initiates a pass/fail to verify whether or not the identification information of the casino item matches the database information of a registered item).
 Regarding claim 2, Shigeta ‘166 discloses the casino system of claim 1, wherein the database is configured to store the identification that is determined to match by the verification device (see Shigeta ‘166, 0010, 0174, 0226, 0234).
Regarding claim 3, Shigeta ‘166 discloses the casino system according to claim 2, wherein the verification device is configured to verify whether or not the read identification information is stored in the database (see Shigeta ‘166, 0010, 0174, 0226, 0234).
Regarding claim 4, Shigeta ‘166 discloses the casino system according to claim 1, wherein the determination device is configured to perform the determination when a registration is performed by the registration device (see Shigeta ‘166, Fig. 10, 0153-0155, wherein the manufacturing management device 302 of the factory registers the casino item via the inspection test and provides the information to the use management device 303 in the game hall P).
Regarding claim 5, Shigeta ‘166 discloses the casino system according to claim 1, wherein the determination device is installed in a factory that manufactures the casino items and is configured to perform determination about the casino items that are manufactured and to be shipped at the factory (see Shigeta ‘166, Fig. 10, 0153-0155, wherein the manufacturing management device is installed in a factory and is configured to perform determination about the casino items that are manufactured and to be shipped at the factory).
Regarding claim 10, Shigeta ‘166 discloses the casino system according to claim 1, wherein the identification information includes tag identification information assigned by a manufacturer of the RFID tag and the item identification information assigned by the manufacturer of the casino items (see Shigeta ‘166, Fig. 10, 0092, 0153-0155, 0157, 0192, wherein the information of a gaming chip is a manufacturer of the casino items assigned by the information generated by the manufacturing management device).
Regarding claim 11, Shigeta ‘166 discloses the casino system according to claim 1, wherein the verification device is configured to, usually, match the item identification information read from the casino item at the casino items handling location in the casino with the item identification information read in the past (see Shigeta ‘166, Fig. 1, 10, 18-19, 0153-0155, 0157, 0176, 0181, wherein the item identification read in the past is a manufacturing management device), and at a predetermined timing and/or under a predetermined condition, match the tag identification information read from the casino item at the casino items handling location with the tag identification information of the casino item registered in the database (see Shigeta ‘166, Fig. 1, 10, 18-19, 0153-0159, wherein the predetermined timing and/or condition is when the inspection is at the storage R, at a game table T, or a cashier CA with the stored information in the use management device).
Regarding claim 13, Shigeta ‘166 discloses the casino system according to claim 1, wherein the registration device registers a plurality of casino items simultaneously (see Shigeta ‘166, Fig. 10, 0152-0158, wherein the registering of a case 100 is the simultaneous registration of a plurality of gaming chips C).
Regarding claim 14, Shigeta ‘166 discloses the casino system according to claim 13, wherein: the plurality of casino items received from the manufacturer of the casino items are contained in a single case (see Shigeta ‘166, Fig. 10, 0152-0156, wherein the case 100 is a plurality of gaming chips), the case is provided with case identification information (see Shigeta ‘166, Fig. 10, 0152), the casino system further comprises a reading device configured to read the case identification information (see Shigeta ‘166, Figs. 6, 10, 0145, 0152-0156, wherein the reading device is a bar code reader),  and the determination device is configured to determine whether or not the case identification information given by the manufacturer of the casino items matches the case identification information read by the reading device (see Shigeta ‘166, Fig. 6, 10-12, 0145, 0151-0158, 0160-166).
Regarding claim 15, Shigeta ‘166 discloses the casino system of claim 13, wherein: the plurality of casino items received from the manufacturer of the casino items are contained in a single case that can hold a predetermined number of the casino items (see Shigeta ‘166, Fig. 1, 10, 0127, 0151-0156, wherein the predetermined number is 100 gaming chips), and the determination device is configured to determine whether the number of the casino items based on the number of the identification information read from the RFID tag matches the predetermined number of the casino items that can be accommodated in the case (see Shigeta ‘166, Fig. 1, 18-19, 0194-0200, wherein the determination is of the number of chips in the case and the number of RFID tag matches detected).
Regarding claim 16, Shigeta ‘166 discloses the casino system of claim 13, wherein: the plurality of casino items accepted from the manufacturer of the casino items are contained in a single case (see Shigeta ‘166, Fig. 10, 0152-0156, wherein the case 100 is a plurality of gaming chips), the case is provided with case identification (see Shigeta ‘166, Fig. 10, 0152), the casino system further comprises a reading device configured to read the case identification information (see Shigeta ‘166, Figs. 6, 10, 0145, 0152-0156, wherein the reading device is a bar code reader), and determination device is configured to identify the identification information of the plurality of casino items contained in the case based on the case identification information read by the reader and determine whether or not the identified identification information matches the identification information read from the RFID tag (see Shigeta ‘166, Figs. 6, 10-12, 0152-0156, 0160-0166).
Regarding claim 17, Shigeta ‘166 discloses the casino system according to claim 1, wherein: the RFID tag stores manufacturing information indicating the manufacturing status of the casino item, type information indicating the type of the casino item, and/or information on the casino where the casino is used, and the manufacturing information, the type information (see Shigeta ‘166, Fig. 10, 18-19, 0067, 0075, 0098, 0133, 0190-0193), and/or the casino information corresponding to the identification is given to the registration device by the manufacturer of the casino items, along the identification information (see Shigeta ‘166, Fig. 10, 18-19, 0151-0153, 0190-0193).
Regarding claim 20, Shigeta ‘166 discloses the casino system according to claim 1, further comprising: an identification device configured to capture an image of the casino item and identify type information of the casino item based on the image (see Shigeta ‘166, Fig. 4, 12-19, 27-28, 0143-0151,  0160-162), wherein the determination device is configured to: be provided with the type information along with the identification information from the manufacturer of the casino items and be provided with the type information identified by the identification device (see Shigeta ‘166, 0181-0192), and determine whether or not the type information given by the manufacturer of the casino items corresponding to the identification information read from the RFID tag matches the type information identified by the identification device (see Shigeta ‘166, Fig. 12-17, 0160-0162, 0183-0192).
Regarding claim 21, Shigeta ‘166 discloses the casino system according to claim 1, further comprising: an identification device that is configured to capture an image of the casino item and identify the type information of the casino item based on the image (see Shigeta ‘166, Fig. 12-17, 0157-0162), wherein: the RFID tag stores type information indicative the type of the casino item, and the determination device is configured to determined whether or not the type information read from the RFID tag matches the type information identified by the identification device (see Shigeta ‘166, Fig. 12-17, 0157-0162, 0183-0192). 
Regarding claim 22, Shigeta ‘166 discloses the casino system according to claim 15, wherein the type information is information representing the value of the casino item (see Shigeta ‘166, 0133, 0136-0137, 0158).
Regarding claim 23, Shigeta ‘166 discloses the casino system according to claim 1, wherein the casino item further has the identification information by means other than the RFID tag (see Shigeta ‘166, 0133, 0158, 0165, wherein the other means is a color, side code).
Regarding claim 25, Shigeta ‘166 discloses the casino system according to claim 1, wherein the casino item can be used by the player in the casino to bet in the game and can be redeemed for cash (see Shigeta ‘166, Fig. 2, 0066, 0068).
Regarding claim 26, Shigeta ‘166 discloses a casino item with an RFID tag storing identification information, used in a casino system according to claim 1 (see Shigeta ‘166, Fig. 2, 0133).
Regarding claim 30, Shigeta ‘166 discloses a casino system that uses a gaming chip with a radio-frequency identification (RFID) tag, the casino system comprising: 
a first reading device configured to read the RFID tag of the casino item received from the manufacturer of the casino items (see Shigeta ‘166, Figs. 10, 18, 31, 34, 0152-0159); and
an inspection device configured to detect the casino item that has been damaged by comparing the number of the RFID tags read by the first reading device with the number of the casino items, or by comparing the identification information given by the manufacturer of the casino items with the identification information read from the RFID tags of the casino item by the first reading device (see Shigeta ‘166, Figs. 6,18, 0071, 0221-0222, 0224, 0227, 0239, 0250-0257, wherein the inspection device 200 determines whether an RFID tag is damaged or authentic).
a registration device configured to register the casino item that is determined to be usable as a result of the inspection by the inspection device (see Shigeta ‘166, Fig. 10, 18-19, 0152-0159, 0227, 0235, 0257 wherein the use management device registers by storing the information of the inspected gaming chips for use).
Regarding claim 31, Shigeta ‘166 discloses the casino system according to claim 30, further comprising: a camera configured to capture an image of the casino items by performing image recognition on the image (see Shigeta ‘166, Figs. 6-8, 10-12, 0095, 0158-165), wherein the inspection device configured to compare the number of casino items obtained by the image recognition device with the number of RFID tags (see Shigeta ‘166, Fig. 12, 18-19, 0071, 01181, 0184, 0187). 
Regarding claim 32, Shigeta ‘166 discloses the casino system according to claim 30, wherein: the first reading device is configured to read the RFID tags of the casino items contained in a case capable of containing a predetermined number of the casino items (see Shigeta ‘166, Fig. 1, 18-19, 0088, 0194-0201, wherein the predetermined number is 100 casino items), and the inspection device is configured to compare the predetermined number of casino items with the number of the RFID tags (see Shigeta ‘166, Fig. 18-19, 0194-0201).
Regarding claim 34, Shigeta ‘166 discloses a casino system in a casino that uses a gaming chip with a radio-frequency identification (RFID) tag, the casino system comprising: 
a first reading device configured to read the RFID tag of the gaming chip pertaining to a fill or credit (see Shigeta ‘166, Fig. 10, 18-19, 31, 34, 0227, 0222-0224, 0250-0257); and
an inspection device configured to detect a gaming chip with broken RFID tags by comparing the number of the RFID tags read by the first reading device with the number of gaming chips pertaining to the fill or credit (see Shigeta ‘166, Figs. 6,18, 0071, 0221-0222, 0224, 0227, 0239, 0250-0257, wherein the inspection device 200 determines whether an RFID tag is broken and wherein a case is a fill).
an inspection device configured to detect a gaming chip with broken RFID tags by comparing the number of the RFID tags read by the first reading device with the number of gaming chips pertaining to the fill or credit (see Shigeta ‘166, Figs. 6,18-19, 0071, 0217, 0221-0224, 0227, 0239, 0250-0257, wherein the inspection system detects an abnormality such as a broken RFID by comparing the number of RFID tags read with the number of gaming chips in the case or the total credit value on the display unit 223).

Regarding claim 36, Shigeta ‘166 discloses the casino system according to claim 35, wherein the gaming chip is marked with information for identifying the identification information in the manner other than the RFID tag (see Shigeta ‘166, Fig. 11, 0082, wherein the side surface contains an identification number which is identification information other than the RFID tag).
Regarding claim 37, Shigeta ‘166 discloses a casino system according to claim 34, wherein the casino system is provided with one of the following: a table where games using the gaming chip are played; a pit managing a plurality of the tables; a bank as a security for storing the gaming chip; or a carrier for transporting the gaming chip (see Shigeta ‘166, Fig. 7-9, 0065-0066, 0071, 0114-0115, wherein the casino system is provided with a table where games using the gaming chip are played and; a cashier; and a case for transporting the gaming chip).
Regarding claim 38, Shigeta ‘166 discloses the casino system according to claim 34, further comprising: a camera configured to capture an image of the gaming chip to be read by the first reading device (see Shigeta ‘166, Fig. 27-28, 0202-0210-0213, 0224); and an image recognition device configured to obtain the number of the gaming chip by performing image recognition on the image, wherein the inspection device is configured to compare the number of the gaming chips obtained by the image recognition device with the number of RFID tags.
Regarding claim 39, Shigeta ‘166 discloses the casino system according to claim 34, wherein: the first reading device is configured to read the RFID tags of the gaming chips contained in a case that can contain a predetermined number of gaming chips (see Shigeta ‘166, Figs. 6, 18-19, 0008, 0224), and the inspection device is configured to compare the predetermined number of the gaming chips with the number of RFID tags (see Shigeta ‘166, Figs. 6,18-19, 0008, 0071, 0221-0224, 0227, 0239, 0250-0257).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta ‘166 as applied to claims 1 and 34 above, and in view of Berman et al. (US 2003/0222792 A1).
Regarding claim 6, Shigeta ‘166 discloses the casino system according to claim 1, wherein the registration device is configured to update the database so as to make the casino items registered in the database as usable unusable under predetermined conditions (see Shigeta ‘166, Fig. 10, 18-19, 0162, 0166, 0171, 0226-0227, 0235, wherein the items registered are usable when the pass and are unusable when they fail the inspection).  Although, Shigeta inspects and determines the information to indicate whether casino items are useable or unusable (e.g., wherein the predetermined conditions are abnormal/damaged) it does not explicitly teach updating the database.
Berman teaches a database to manage information storing information of RFID tags.  Specifically, Berman teach an editors option function which provides the ability to modify the status of the information stored in a database (see Berman, 0025).  One would have been motivated to incorporate the teachings of Berman’s database to yield the predictable result of indicating the status of inspected casino items in the database useable or unusable.  Therefore, it would have been obvious to one ordinary skill in the art at the time of filing the application wherein to update the database so as to make the casino items registered in the database as usable unusable under predetermined conditions.
Regarding claim 7, the combination of Shigeta ‘166 and Berman teach the casino system according to claim 6.  The combination further teach wherein the verification device is configured to, even if the identification information read from the RFID tag of the casino item matches the identification information prepared by the manufacturer of the casino items, in the case where the casino item is not registered in the database as a casino item that can be used by the registration device, determined that the casino item is unusable (see Shigeta ‘166, Fig. 10, 18-19, 0162, 0166, 0226-0227, 0235, wherein the if the predetermined condition is that the side code is damaged the casino item is damaged and unusable for security purposes; Berman, 0025).  
Regarding claim 8, Shigeta ‘166 discloses the casino system according to claim 1, wherein the registration device includes a database of registered items and determining predetermined conditions (e.g., authentic and/or damaged items) but is silent with respect to update the database so as to delete from the database the casino item that meet the predetermined conditions. 
Berman teaches a database to manage information storing information of RFID tags.  Specifically, Berman teach an editors option function which provides the ability to modify such as create, edit, or delete items in the database using the RFID tags (see Berman, 0025).  One would have been motivated to incorporate the teachings of Berman’s database to yield the predictable result of updating the database to indicating the status of inspected casino items in the database and remove unnecessary information.  Therefore, it would have been obvious to one ordinary skill in the art at the time of filing the application wherein to update the database so as to delete from the database the casino item that meet the predetermined conditions.
Regarding claim 9, Shigeta ‘166 discloses the casino system of claim 1, wherein: the casino item carries information for identifying the casino item in a manner other than the RFID tag (see Shigeta ‘166, Fig. 2, 0166, 0176); and the registration device is configured to indicate that the casino item cannot read the identification information and identify the casino item by the way other than the RFID tag as failing the inspection and determining it is damaged and/or broken (see Shigeta ‘166, Fig. 2, 0162, 0166, 0171, 0222, 0239, wherein the other way is the second gaming chip information).  However, Shigeta ‘166 is silent as to disable or remove from the database the casino item that cannot read the identification information but is identified by the way other than the RFID tag.
Berman teaches a database to manage information storing information of RFID tags.  Specifically, Berman teach an editors option function which provides the ability to modify such as create, edit, or delete items in the database using the RFID tags (see Berman, 0025).  One would have been motivated to incorporate the teachings of Berman’s database to yield the predictable result of updating the database to indicating the status of inspected casino items in the database and remove and/or disable items for security purposes.  Therefore, it would have been obvious to one ordinary skill in the art at the time of filing the application to disable or remove from the database the casino item that cannot read the identification information but is identified by the way other than the RFID tag.
Regarding claim 35, Shigeta discloses the casino system according to claim 34, further comprising: 
a registration device configured to register the identification information of the gaming chip that can be used (see Shigeta ‘166,  Fig. 10, 0151-0159), and wherein the registration is configured to identified the gaming chip in a manner other than the RFID tag for a gaming chip with a broken RFID tag (see Shigeta ‘166, Fig. 2, 0162, 0176).  However, Shigeta is silent as to disable identification information.
Berman teaches a database to manage information storing information of RFID tags.  Specifically, Berman teach an editors option function which provides the ability to modify such as create, edit, or delete items in the database using the RFID tags (see Berman, 0025).  One would have been motivated to incorporate the teachings of Berman’s database to yield the predictable result of updating the database to indicating the status of inspected casino items in the database and disable items for security purposes.  Therefore, it would have been obvious to one ordinary skill in the art at the time of filing the application to disable or remove from the database the casino item that cannot read the identification information but is identified by the way other than the RFID tag.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shigeta ‘166 as applied to claim 1 above, and in view of Rowe et al. (US 2007/0060311 A1).
Regarding claim 12, Shigeta ‘166 discloses the casino system according to claim 1, wherein: the identification is prepared by the manufacturer of the casino items and the registration device has a function to identify the casino item for use (see Shigeta ‘166, Fig. 10-12, 00152-0159).  However, Shigeta ‘166 is silent as to wherein the manufacturer of the casino items is encrypted and the registration device has a function to decrypt the encrypted identification information.
Rowe teaches an enhanced gaming chip and security system which utilizes encryption of data stored on the system RFID tags (see Rowe, 0038).  Specifically, Rowe teaches that the encryption methods are usable with RFID tags and readers to improperly read and/or rewrite the contents of the RFID chip (see Rowe, 0038). One would have been motivated to incorporate the teachings of Rowe’s encryption methods to yield the predictable result to prevent tampering by criminals and other unscrupulous persons.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application wherein the identification information prepared by the manufacturer of the casino items is encrypted and the registration device has a function to decrypt the encrypted identification information.
Claims 18-19, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta ‘166 as applied to claim 1 above, and in view of Shigeta et al (US 2018/0053377 A1), hereinafter Shigeta ‘377.
Regarding claim 18, Shigeta ‘166 discloses the casino system according to claim 1, wherein: the type information as well as the identification information is prepared by the manufacturer of the casino items, and type of the casino items for determination is specified by the determination device (see Shigeta ‘166, Fig. 10, 18-19, 0067, 0075, 0098, 0133, 0190-0193), and the determination device is configured to determine whether or not the type information prepared by the manufacturer of the casino items corresponding to the identification information read from the RFID tag matches (see Shigeta ‘166, Figs. 6, 10-12, 0152-0156, 0160-0171).  However, Shigeta ‘166 does not explicitly teach wherein the type of the casino items for determination is specified by an operator of the determination device and the type information specified by the operator is matched.
Shigeta ‘377 teaches a casino system with a determination device which provides the type of the casino items for determination is specified by an operator of the determination device and the type information specified by the operator is matched (see Shigeta ‘377, 0138, 0141-144).  One would have been motivated to incorporate to yield the predictable result to decrease fraud between the dealer and the player during the exchange of cash (bills) for substitute currency 120 for gaming on a gaming table (see Shigeta ‘377, 0138).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application wherein the type of the casino items for determination is specified by an operator of the determination device and the information read from the RFID tag matches the type information specified by the operator.
Regarding claim 19, Shigeta ‘166 discloses the casino system according to claim 1, wherein: the RFID tag stores type information indicating the type of the casino item (see Shigeta ‘166, Fig. 10, 18-19, 0067, 0075, 0098, 0133, 0190-0193).  However, Shigeta ‘166 is silent with respect to a type of the casino items to be determined is specified to the determination device by an operator of the registration device, and the determination device is configured to determine whether or not the type information read from the RFID tag matches the type information specified by the operator.
Shigeta ‘377 teaches a type of the casino item to be determined is specified to the determination device by an operator of the registration device (see Shigeta ‘377, 0138, 0141-0145, 0147, wherein the registration device is the management control device), and the determination device is configured to determine whether or not the type information read from the RFID tag matches the type information specified by the operator (see Shigeta ‘377, 0138, 0141-0145).  One would have been motivated to incorporate the teachings of Shigeta ‘377 to yield the predictable result to prevent dealer’s mistake in handling substitute currency for gaming (see Shigeta ‘377, 0148).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application wherein a type of the casino item to be determined is specified to the determination device by an operator of the registration device by an operator of the registration device, and the determination device is configured to determine whether or not the type information read from the RFID tag matches the type information specified by the operator.  
Regarding claim 33, Shigeta ‘166 discloses the casino system according to claim 30, further comprising: wherein the inspection device is configured to compare the number of casino items received with the number of RFID tags (see Shigeta ‘166, Fig. 18-19, 0194-0201).  However, Shigeta ‘166 is silent with respect to an input device configured to receive an input of the number of the casino items by an operator and compare the number of the casino items received by the input device with the number of RFID tags.
Shigeta ‘377 teaches an input device configured to receive an input of the number of casino items by an operator and wherein the inspection device is configured to compare the number of casino items received by the input device with the number of RFID tags (see Shigeta ‘377, 0138, 0141-0149, wherein the inspection system determined the amount of value input by the dealer with the amount of substitute currency and bills received using the RFID tags).  One would have been motivated to incorporate the teachings of Shigeta ‘377 to prevent dealer’s mistakes in handling substitute currency for gaming (see Shigeta ‘377, 0148).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to incorporate an input device configured to receive an input of the number of the casino items by an operator and compare the number of the casino items received by the input device with the number of RFID tags.  
Regarding claim 40, Shigeta ‘166 discloses the casino system according to claim 34, further comprising: wherein the inspection device is configured to compare the number of gaming chips received with the number of RFID tags (see Shigeta ‘166, Fig. 18-19, 0194-0201).  However, Shigeta ‘166 is silent with respect to an input device configured to receive an input of the number of gaming chips by an operator and compare the number of gaming chips received by the input device with the number of RFID tags.
Shigeta ‘377 teaches an input device configured to receive an input of the number of gaming chips by an operator and wherein the inspection device is configured to compare the number of gaming chips received by the input device with the number of RFID tags (see Shigeta ‘377, 0138, 0141-0149, wherein the inspection system determined the amount of value input by the dealer with the amount of substitute currency and bills received using the RFID tags).  One would have been motivated to incorporate the teachings of Shigeta ‘377 to prevent dealer’s mistakes in handling substitute currency for gaming (see Shigeta ‘377, 0148).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to incorporate an input device configured to receive an input of the number of gaming chips by an operator and compare the number of the gaming chips received by the input device with the number of RFID tags.  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shigeta et al. (US 2018/0144166 A1), hereinafter Shigeta ‘166.
Regarding claim 24, Shigeta ‘166 discloses the casino system according to claim 1.  Shigeta ‘166 further disclose wherein: the identification information prepared by the manufacturer of the casino items has date information (see Shigeta ‘166, 0192, wherein the date information is a gaming chip manufacturing time).  Although, Shigeta ‘166 does not explicitly disclose the determination device is configured to determine whether or not the difference between the date information provided by the manufacturer of the casino item and the current date exceeds a predetermined threshold.  However, Shigeta ‘166 discloses that the determination device may utilize a manufacturing time to determine whether or not a casino item is to pass/fail inspection (see 0192-0195).  One would have been motivated compare the manufacturing time with the current date to yield the predictable result of determining whether a casino chip was too old for continued circulation and for increased security.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application wherein the determined device is configured to determine whether or not the difference between the manufacturing date provided by the manufacturer of the casino item and the current date exceeds a predetermined threshold.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN HSU/            Examiner, Art Unit 3715                                                                                                                                                                                            
/Jay Trent Liddle/            Primary Examiner, Art Unit 3715